Name: Commission Regulation (EC) No 977/2001 of 18 May 2001 amending Regulation (EC) No 702/2001 and increasing to 144636 tonnes the amount of common wheat held by the Swedish intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: Europe;  marketing;  European construction;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R0977Commission Regulation (EC) No 977/2001 of 18 May 2001 amending Regulation (EC) No 702/2001 and increasing to 144636 tonnes the amount of common wheat held by the Swedish intervention agency for which a standing invitation to tender for resale on the internal market has been opened Official Journal L 137 , 19/05/2001 P. 0016 - 0016Commission Regulation (EC) No 977/2001of 18 May 2001amending Regulation (EC) No 702/2001 and increasing to 144636 tonnes the amount of common wheat held by the Swedish intervention agency for which a standing invitation to tender for resale on the internal market has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 702/2001(5) opened a standing invitation to tender for the resale on the internal market of 47000 tonnes of common wheat held by the Swedish intervention agency.(3) In the present situation on the market the quantities of common wheat held by the Swedish intervention agency put up for sale on the internal market of the Community should be increased to 144636 tonnes.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 702/2001 is amended as follows:1. in Article 1 "of 47000 tonnes of common wheat" is replaced by "of 144636 tonnes of common wheat";2. Article 2(2) is replaced by the following: "2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 27 June 2001."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 98, 7.4.2001, p. 5.